IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

SHAWN BOYER,                        NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D17-1368

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 6, 2017.

An appeal from the Circuit Court for Escambia County.
J. Scott Duncan, Judge.

Shawn Boyer, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Michael Schaub, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, BILBREY, and KELSEY, JJ., CONCUR.